PLATT, District Judge.
In the last analysis our answer depends upon whether the Connecticut statute (chapter 211, p. 408, Pub. Acts 1905), which is an attempt to remedy an acknowledged wrong, is more drastic than it should be in the effect which it must have upon honest retail dealers. As Mr. Justice Werner puts it, in the case of the New York statute touching on the same subject, whether the law*476making power lias “practically” placed “an embargo upon all sales of mechandise in bulk under the guise of a statute ostensibly designed to prevent frauds in such sales.” Our statute does not strike me as being such a practical embargo.
The court extends cordial thanks to Referee Banks for the pains which he has taken in this matter, and for his well-conceived, exhaustive, and comprehensive discussion thereupon. Ret his memorandum go herewith and serve as a more elaborate expression of my views.
The decision of the referee is affirmed.